DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 1:
Step 1: Do this claim fall within a statutory category? YES. The claim recites a series of steps and, therefore, is a process. 
Step 2A prong one: Does the steps of generating, propagating, computing and storing fall within these grouping: Mathematical Concepts, Mental Processes, Certain Methods of Organizing Human Activity? YES – The steps of measuring, generating, predicting, and adjusting is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but 
Step 2A prong two: Are there additional element(s) or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception? Yes. The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: Claim provides an Inventive Concept? No.
As discussed previously with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component.
The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.

Claim 10 is similar to claim 1 but recites a device, rather than a method and the device include a processor configured. These additional elements fail to integrate the abstract idea into a practical application. These limitations are recited at a high level of generality and do not add significantly more to the judicial exception. These elements are generic computing devices that perform generic functions. Using generic computer elements to perform an abstract idea does not integrate an abstract idea into a practical application. See 2019 Guidance, 84 Fed. Reg. at 55. Moreover, “the mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.” Alice, 573 U.S. at 223; see also FairWarninglP, LLCv. latric SysInc., 839 F.3d 1089, 1096 (Fed. Cir. 2016) (citation omitted) (“[T]he use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter”).
On the record before us, we are not persuaded that the hardware processors of claim 10 integrates the abstract idea into a practical application. Nor are we persuaded that the additional elements are anything more than well-
Claim 14 is similar to claim 1 but recites a computer program product comprising executable program code, wherein the program code, when executed by a computing device, to perform a method similar as in claim 1. This amounts to nothing more than instructions to implement the abstract idea on a computer, which fails to integrate the abstract idea into a practical application. See 2019 Guidance, 84 Fed. Reg. at 55. Additionally, using instructions to implement an abstract idea on a generic computer “is not ‘enough’ to transform an abstract idea into a patent-eligible invention.” Alice, 573 U.S. at 226. Therefore, the rejection of claim 14 for the same reason discussed above with regard to the rejection of claim 1.
Claim 15 is similar to claim 1 but recites a non-transitory, computer-readable storage medium comprising executable program code, wherein the program code, when executed by a computing device, to perform a method similar as in claim 1. This amounts to nothing more than instructions to implement the abstract idea on a computer, which fails to integrate the abstract idea into a practical application. See 2019 Guidance, 84 Fed. Reg. at 55. Additionally, using instructions to implement an abstract idea on a generic 
Dependent claims 2-9, 11-13, and 16 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below: there is no additional element(s) in the dependent claims that impose any meaningful limits on practicing the abstract idea.
Allowable Subject Matter
Claims 1-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 1, 10, 14, and 15, none of the prior art of record teaches or suggests wherein the CW signal differs from each computed signal contribution of the at least one ray in the ray set by a phase shift corresponding to a travel time of the respective ray. It is these limitations as they are claimed in the combination 
Angela M. Kim ( "SIMULATING FULL-WAVEFORM LIDAR”) disclose a method for simulating sensor data of a continuous wave, CW, Light Detection and Ranging, lidar, sensor (See page 5, second paragraph: "A continuous wave system transmits an uninterrupted beam of laser radiation, which has two frequencies a carrier frequency and a modulation frequency."), comprising the steps: generating a ray set comprising at least one ray, based on a CW signal, each ray in the ray set having an emission starting time and an emission duration (see page 43, last paragraph: "Each LIDAR pulse is defined as having a certain length, energy level, and beam divergence."); propagating, for each ray in the ray set, the ray (see page 43, last para- graph: "..., multiple LIDAR pulses are propagated through the system, ...") through a simulated scene comprising at least one object (see paragraph bridging pages 42 and 43: "The LIDAR simulation uses the information in the tree files to define the geometric layout of the model space."); computing, for each ray in the ray set, a signal contribution of the propagated ray at a detection location in the simulated scene (see page 46, first paragraph: "Each pulse bin of energy is tracked until the energy is re- turned to the sensor, 
Rosenzweig et al. (US 2021/0025997) disclose systems and methods for calibrating LIDAR systems using internal light. In one implementation, at least one processor of a LIDAR system may control at least one light source; receive from a group of detectors a first plurality of input signals associated with light projected by the at least one light source and reflected from an object external to the LIDAR system; determine based on the first plurality of input signals a distance to the object; receive from the group of detectors a second plurality of input signals associated with light projected internal to the LIDAR system by the at least one light source; determine based on the second plurality of input signals that there is performance degradation in at least one detector of the 
Steinberg et al. (US 2019/0227175) disclose a LIDAR system, comprising: (a) a plurality of anchored LIDAR sensing units, each anchored LIDAR sensing unit comprising at least: (i) a housing; (ii) at least one detector, mounted in the housing, configured to detect light signals arriving from objects in a field of view of the anchored LIDAR sensing unit; and (iii) a communication unit, configured to output detection information which is based on outputs of the at least one detector and which is indicative of existence of the objects; and (b) at least one integratory processing unit, configured to receive the detection information from two or more of the plurality of anchored LIDAR sensing units, and to process the received detection information to provide a three dimensional model of a scene which is larger than any of the field of views of the independent anchored LIDAR sensing units. However, Steinberg et al. fail to specify wherein the CW signal differs from each computed signal contribution of the at least one ray in the ray set by a phase shift corresponding to a travel time of the respective ray as cited in claims 1, 10, 14, and 15.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H LE whose telephone number is (571)272-2275.  The examiner can normally be reached on Monday-Friday from 7:00am – 3:30pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E. Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/JOHN H LE/Primary Examiner, Art Unit 2862